Citation Nr: 0104256	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic right knee 
disability, including arthritis, currently rated 10 percent 
disabling.

2.  Entitlement to an increased rating for chronic left knee 
disability, including arthritis, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1960 to 
March 1962, and from May 1962 to June 1965.  This matter 
comes to the Board of Veterans' Appeals (Board) from the 
Department of Veterans Affairs (VA) Waco Regional Office (RO) 
August 1998 rating decision which denied service connection 
for chronic low back disability, and ratings in excess of 10 
and 20 percent for the service-connected right and left knee 
disabilities, respectively.  

By July 1999 letter to the RO, the veteran withdrew from 
appellate consideration the claim of service connection for 
chronic low back disability.  38 C.F.R. § 20.204 (2000).  In 
his March 1999 substantive appeal, he requested Travel Board 
and RO hearings, but in April 1999 written correspondence, he 
indicated that he only wished an RO hearing.  Thus, his 
Travel Board hearing request was withdrawn.  38 C.F.R. 
§ 20.704(e) (2000).  On July 13, 1999, he canceled his RO 
hearing which was scheduled on that date.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability, 
arising out of a knee sprain, is manifested by arthritis, 
reduced and painful motion, and instability; subjective 
complaints of constant pain, discomfort, recurrent swelling, 
and stiffness are unsupported by objectively demonstrable 
weakness, effusion, muscle atrophy, collateral ligament 
laxity, or deformity.

2.  His service-connected left knee disability, arising out 
of left patella fracture requiring surgery, is manifested by 
arthritis, reduced and painful motion, crepitus on motion, 
and instability, as well as subjectively perceived pain, 
discomfort, and recurrent swelling; there is no objective 
evidence of deformity, effusion, muscle atrophy, or 
collateral ligament laxity.

CONCLUSIONS OF LAW

1.  The schedular criteria for two separate 10 percent 
ratings for right knee arthritis and right knee instability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Codes 5003, 5257 (2000).

2.  The schedular criteria for separate 10 and 20 percent 
ratings for left knee arthritis and residuals of left knee 
fracture, respectively, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, Codes 5003, 
5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  The record 
reveals that all available evidence pertinent to the 
veteran's increased rating claims has been associated with 
the file and the record contains sufficient information to 
rate the veteran's left and right knee disabilities in accord 
with the applicable rating criteria.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claims, and that there are no outstanding pertinent 
records which the RO has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  Cf. 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), holding 
that all disabilities, including those arising out of a 
single disease entity, are to be rated separately under 38 
C.F.R. § 4.25 unless they constitute the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for right knee disability was granted by 
RO rating decision in January 1972, and a 10 rating was 
assigned (by RO decision in April 1978, the rating of the 
right knee disability was reduced to 0 percent, but in March 
1991, it was increased to 10 percent; that rating has been in 
effect to date) based on the veteran's service medical 
records and post service clinical evidence (including January 
1972 VA medical examination report) showing that he sprained 
the right knee in service, resulting in chronic recurrent 
pain and impairment.

Service connection for the veteran's chronic left knee 
disability (residuals of fractured patella) was granted by RO 
rating decision in October 1985 (effective in April 1985), 
and a temporary total rating was assigned from the effective 
date of the award of service connection through May 1985, 
based on evidence of hospitalization in excess of 21 days due 
to that disability; effective June 1, 1985, the left knee 
disability was assigned a 10 percent rating (the left knee 
disability rating was increased to 20 percent by RO rating 
decision in March 1991, and that rating has been in effect to 
date).  Service connection for left knee disability was 
granted based on clinical evidence showing that it had its 
onset as a result of his service-connected right knee 
disability which caused him to fall and fracture the left 
patella.  

VA and private medical records from November 1976 to August 
1982 (including a March 1978 VA medical examination report) 
document treatment for symptoms and impairment unrelated to 
the right knee disability, but on VA examination in March 
1978, subjectively perceived right knee impairment was 
indicated.  

VA hospitalization records in April 1985 document surgical 
treatment of the veteran's fractured left patella (open 
reduction and internal fixation with tension band wiring); 
the surgery was completed without complications.  

On VA medical examination in September 1985, the veteran 
reported pain, weakness, instability, and functional 
impairment involving the left knee.  On examination, sprained 
right knee and residuals of left patella fracture (with 
partial ankylosis of the left knee, instability, and pain) 
were diagnosed.  

VA medical records from April 1984 to March 1994, including 
periodic VA compensation and pension examinations, document 
intermittent treatment and physical therapy for symptoms and 
impairment including the veteran's left and right knee 
disabilities (primarily the left knee) as manifested by pain, 
instability, weakness, ligamentous laxity, and reduced and 
painful motion.  In August 1986, the previously inserted band 
wiring was surgically removed from the left knee (on 
examination in conjunction with that treatment, the left 
patella appeared well-healed).  On examinations in August 
1990 and March 1992, it was indicated that an X-ray studies 
showed degenerative joint disease involving both knees.  

On VA general medical examination in December 1996, the 
veteran reported daily right knee pain, interfering with 
walking and requiring the assistance of a cane for 
ambulation.  The diagnosis was degenerative joint disease of 
both knees.  

On VA orthopedic examination in December 1996, a 
longitudinal, well-healed scar was noted along the left knee, 
but both knees appeared otherwise normal and without evidence 
of heat, redness, swelling, deformity, instability, or 
hypertrophy; range of motion of each knee was 0-140 (reported 
as "full"); an August 1996 X-ray study of the knees showed 
mild medial space narrowing, bilaterally.  Degenerative joint 
disease of both knees, with mild medial joint space 
narrowing, was diagnosed.

VA medical records from January 1997 to February 1998 reveal 
treatment for various symptoms and impairment and document 
the presence of the veteran's bilateral knee disabilities.  

On VA orthopedic examination in October 1999, including 
review of the claims file, the veteran reported bilateral 
knee pain, weakness, stiffness, swelling, fatigability, lack 
of endurance, and recurrent numbness, noting that the 
symptoms waxed and waned daily, depending on the level of 
activity, but were with him on a constant basis; reportedly, 
he used braces for both knees and a cane for ambulation, and 
he walked with guarded gait.  On examination of the left 
knee, a 4-inch longitudinal scar was noted over the patella; 
generalized tenderness was noted throughout the knee joint, 
and the patella was notably lax; there was no evidence of 
swelling, effusion, or collateral ligament laxity, but 
"copious" crepitus was noted on motion; the drawer sign and 
McMurray's test were negative.  On examination of the right 
knee, generalized tenderness was noted throughout the knee 
joint, but there was no evidence of swelling, effusion, or 
collateral ligament laxity; the drawer sign and McMurray's 
test were negative.  Range of motion of each knee was 0-130, 
associated with pain on motion.  X-ray study of the right 
knee was reported as showing no abnormality, and a study of 
the left knee showed a small calcification of the patellar 
tendon.  Left knee surgical residuals, and right knee patella 
femoral syndrome were diagnosed.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Codes 5200 et seq.), and that limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  In the absence of limitation of motion, a 20 percent 
rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  See 
38 C.F.R. § 4.45(f).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The veteran's service-connected right and left knee 
disabilities are rated under 38 C.F.R. § 4.71a, Code 5257, 
knee impairment (recurrent subluxation or lateral 
instability); the right knee disability is assigned a 10 
percent rating consistent with "slight" knee impairment, 
and the left knee is assigned a 20 percent rating consistent 
with "moderate" impairment.  A maximum rating of 30 percent 
is available under Code 5257, if knee impairment is 
"severe."

Based on the foregoing, the Board believes that the evidence 
supports two separate 10 percent ratings for the veteran's 
service-connected right knee arthritis and right knee 
instability (under Codes 5003 and 5257, respectively), and 
separate 10 and 20 percent ratings for the service-connected 
left knee arthritis and residuals of left knee fracture (also 
under Codes 5003 and 5257, respectively).  Although the 
presence of arthritis of the right knee was not confirmed on 
VA orthopedic examination in October 1999, the presence 
thereof was specifically indicated on medical examination in 
the past (including, most notably, on VA orthopedic 
examination in December 1996).  As indicated above, a maximum 
rating of 10 percent may be assigned for arthritis of a joint 
where there is objective evidence of impairment of range of 
motion, although the impairment is noncompensable under the 
appropriate diagnostic codes (in this case Codes 5260 and 
5261).  Recent clinical evidence, including VA orthopedic 
examination report in October 1999, shows that the range of 
motion of the veteran's right and left knees is impaired, but 
the impairment is noncompensable under Codes 5260 or 5261.  
Thus, 10 percent ratings for the right and left knee 
arthritis under Code 5003 is warranted.  See 38 C.F.R. 
§ 4.71, Plate II (2000).

Regarding the rating of the veteran's right and left knee 
disabilities under Code 5257, the entirety of the evidence of 
record indicates that he experiences similar symptoms 
involving both knees; the symptoms include pain, recurrent 
swelling, instability, and tenderness, increasing on 
strenuous physical activity; he appears to ambulate with the 
help of a cane and at least at times wears braces on both 
knees.  However, his subjectively perceived impairment is 
greater on the left (the manifestations of the left knee 
disability include crepitus on motion, but there is no 
evidence of crepitus on motion of the right knee), as that 
knee had been fractured and required surgery.  As noted 
above, he received intermittent treatment and therapy for 
impairment of both knees following the left knee injury in 
1985, but he has not required frequent or regular treatment 
for disability of either knee in recent years.  Moreover, as 
discussed on VA orthopedic examination in October 1999, his 
subjectively perceived symptoms of both knees are not 
supported by evidence of weakness, collateral ligament 
laxity, muscle atrophy, effusion, swelling, or deformity.  
Thus, on consideration of both subjective complaints of pain 
and functional impairment and objectively demonstrable 
disability, the Board believes that the severity of his 
service-connected right knee disability does not approximate 
the rating criteria for a rating greater than the currently 
assigned 10 percent under Code 5257; the severity of 
impairment from the left knee disability does not approximate 
the rating criteria for a rating greater than the currently 
assigned 20 percent under Code 5257.  38 C.F.R. §§ 4.3, 4.7; 
see DeLuca, 8 Vet. App. at 206.

The clinical evidence of record, discussed above, does not 
reveal the presence of fracture of the surgical neck of the 
right or left femur, ankylosis of the right or left knee (but 
the left knee was temporarily, partially ankylosed for some 
time after his September 1996 left knee surgery), or nonunion 
of the tibia and fibula with loose motion requiring knee 
brace.  An evaluation of the veteran's service-connected 
right or left knee disabilities under Codes 5255, 5256 or 
5262, respectively, is therefore not for application in this 
case.

The Board notes the presence of a post-surgical scar on the 
veteran's left knee; however, recent clinical evidence 
indicates that the scar is well healed, and there is no 
indication that it is painful or tender on objective 
demonstration.  Accordingly, the evidence of record in this 
case does not support the application of a separate 
disability rating for the veteran's left knee disability 
under Code 7804 (scars which are tender and painful on 
objective demonstration).  See Esteban, 6 Vet. App. 259.


ORDER

Two, separate disability ratings of 10 percent are granted 
for the veteran's right knee arthritis and right knee 
instability, subject to the law and regulations governing the 
payment of monetary awards.

Separate disability ratings of 10 and 20 percent are granted 
for the veteran's left knee arthritis and residuals of left 
knee fracture, respectively, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


